Citation Nr: 1023653	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for panic disorder and/or agoraphobia with depression 
(hereinafter characterized generally as "psychiatric 
disorder").  

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from December 1992 to December 
1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), pertinently granting 
service connection for the claimed psychiatric disorder and 
assigning a 30 percent initial evaluation effective from 
August 27, 2003, the date of receipt of the claim, and 
denying service connection for a seizure disorder.

The Board in February 2009 remanded the above-listed appealed 
issues for additional development, and they now return for 
further review.   

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period beginning August 27, 2003, 
and for any interval during that period, the weight of the 
evidence has been against the presence of disability due to 
psychiatric disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

2.  To the contrary, for the entire rating period beginning 
August 27, 2003, and for any interval during that period, the 
Veteran's psychiatric disorder has more nearly approximated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
well, due to such symptoms as panic attacks (less frequently 
than weekly) or anxiety attacks, anxiety, and depressed mood, 
with some chronic sleep impairment.  


CONCLUSION OF LAW

For the entire initial rating period beginning from August 
27, 2003, the weight of the evidence is against a higher 
disability rating than the 30 percent assigned, and is 
against higher disability rating than the 30 percent assigned 
for any interval during that rating period.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, nor, as discussed herein, has the Board identified 
any. 

The Veteran submitted his original claim for service 
connection for a psychiatric disorder on August 27, 2003, 
which is the effective date assigned with the grant of 
service connection.  In the course of development of this 
appealed initial rating claim, the Veteran was afforded VCAA 
notice letters in July 2007 and again in February 2009 
addressing the initial rating issue.  In these letters, he 
was informed of the notice and duty-to-assist provisions of 
the VCAA, and was informed of the information and evidence 
necessary to substantiate the claim for a higher initial 
rating.  These notices were prior to readjudication of the 
initial rating by a SSOC in February 2010.  

The VCAA letters letter informed of the respective roles of 
the Veteran and VA in developing the claim and obtaining 
evidence, and that it was ultimately the Veteran's 
responsibility to see that pertinent evidence not in Federal 
possession was obtained.  The letters also provided him with 
general notice of the evidence required to satisfy the claim.  
He was also then afforded notice of how disability ratings 
and effective dates are assigned, with the RO thereby 
complying with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court, quoting from the legislative history of the VCAA, 
has held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated - it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 491. Thus, because the VCAA notice in 
September 2003 that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
treatment records (STRs)  and pertinent post-service 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that the RO adequately developed the claim based 
on the Veteran's assertions and the information and evidence 
provided.  The RO appropriately requested from him (and from 
other sources) his STRs and post-service VA and/or private 
treatment and evaluation records.  All records received were 
associated with the claims file.  The RO also informed the 
Veteran, including by the appealed rating action and 
subsequent SOC and SSOCs, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The file contains VA and 
service treatment records, and VA treatment examinations and 
official examinations for compensation purposes.  The case 
presents no reasonable possibility that additional 
evidentiary requests would further the appealed claim 
adjudicated herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

The Veteran was afforded examinations in October 2003 and 
August 2009 to address his current psychiatric disorder and 
its severity for compensation purposes.  These examinations, 
taken together, adequately addressed both the Veteran's 
assertions and objective findings.  The examination reports, 
taken together with the balance of the treatment and 
examination reports of record, consisting of service and VA 
records and private records of treatment and evaluation, are 
adequate for the Board's adjudication of the appealed claim.  
As discussed in detail below, the nature and extent of the 
psychiatric disorder has been sufficiently established by 
these examinations and the record as a whole for the Board's 
adjudication of the initial rating claim, with the evidence 
presented sufficient to rate the psychiatric disability based 
on applicable rating criteria under appropriate diagnostic 
codes, also as discussed below.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim, and did so 
including by submitted statements.  As discussed above, the 
record is also otherwise appropriately developed.  Thus, the 
Board determines that the evidentiary record is adequate, and 
the only significant medical question remaining pertaining to 
the claim for a higher initial evaluation for the claimed 
psychiatric disorder, based on development already 
undertaken, the responsibility of the Veteran.  See 38 C.F.R. 
§ 3.303.

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision on the Veteran's claim on appeal herein adjudicated 
have been accomplished.

II.  Higher Initial Evaluation for Psychiatric Disorder

The Veteran contends that his psychiatric disorder warrants a 
higher evaluation than the 30 percent assigned effective from 
the August 27, 2003, date of service connection for that 
disorder.   

An appeal from the initial assignment of a disability rating, 
as in this case, requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, in relevant part, 38 
U.S.C.A. 1154(a) (West 2002) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
statements may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms). 

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine the relative 
credibility of the evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  The U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements.

The veteran's psychiatric disorder is rated under the General 
Rating Formula for Mental Disorders, which provides 
percentage ratings as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . 50%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. 70%

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name . . . . . 100%

38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2009).  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance on the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

At an October 2003 VA psychiatric examination for 
compensation purposes, the Veteran reported having severe 
anxiety both in service and after service, associated with 
fear of making mistakes at work and getting into trouble as a 
result.  He described panic attacks which included chest 
tightness, fear of impending doom, tremulousness, and feeling 
a need to run away.  The examiner noted that the Veteran 
reported depressive symptoms as well likely secondary to his 
anxiety, with anxiety the more severe condition.  The Veteran 
described depressive symptoms which the examiner 
characterized as primarily demoralization from situation 
stress, with chronic dysphoria and episodes of loss of 
energy, feelings of hopelessness, increased eating and 
appetite, and restlessness.  He reported his depressive 
episodes being precipitated by anxiety and lasting a few 
days.  

The Veteran recognized, however, that his anxiety was to a 
large extent unrealistic because he performed good work.  
However, he reported that he had in the past refused to 
accept or seek promotions in order to avoid anxiety related 
to increased responsibility.  The examiner noted a history as 
reported by the Veteran of his having returned to an entry 
level position for at a prior employer following service due 
to increasing anxiety when he attempted a higher-level 
position.  However, he reported working for his current 
employer for the past five years after leaving that company.  
He reported having excellent social functioning outside of 
work, though he also reported being discouraged due to past 
marital difficulties with his wife.  

Upon examination in October 2003, the Veteran was mildly 
anxious, though with unrestricted range of affect.  Thinking 
was also intact, and insight and judgment were grossly 
intact.  The examiner diagnosed panic disorder and dysthymic 
disorder, and noted that situation stressors included obesity 
and sleep apnea, occupational stress, and marital 
difficulties.  The examiner assigned a GAF of 60.  

The Veteran was afforded a VA psychiatric examination for 
compensation purposes in August 2009.  At the examination, he 
reported in the past having panic attacks, but currently 
having less severe anxiety attacks that occur every few 
weeks, typically coinciding with deadlines and meetings.  The 
Veteran also expressed anxieties about the quality of his 
work and of his parenting, and expressed a need for 
perfection.  He also had issues related to exposure to germs 
that impacted his behaviors.  He further reported compulsive 
tendencies related to eating healthy foods.  

Also at the examination, he reported moments of feeling down 
without cause.  However, he exercised frequency and this 
helped his mood.  He also reported at times feeling extremely 
depressed about doing a poor job at work, though without 
evidence of actual poor quality work.  He expressed that in 
the past nothing made him happy and so he felt depressed, but 
now his involvement in his church made him happy.  He 
reported having a good relationship with his wife and 
children, though he asserted that his marital relationship 
was strained.  He denied suicidal ideation, and he reported 
good appetite.  He reported some sleep difficulty and 
generally feeling tired during the day.  He denied symptoms 
related to mania, impulsiveness, or psychosis. 

The August 2009 VA psychiatric examiner noted no specific 
symptoms of psychiatric impairment upon examination, while 
noting that the Veteran's mood and judgement appeared fair.  
The examiner assessed an anxiety disorder and assigned a GAF 
of 60.  The examiner observed that the condition was 
manifested by obsessive-compulsive features, with associated 
excessive worry, irritability, and sleep difficulty.  The 
examiner noted that the Veteran had moderate symptoms which 
elevated with stress at work, with anxiety symptoms also at 
times affecting social functioning.  

The balance of the record contains private treatment records 
which at times note symptoms that may be characteristic of 
psychiatric disability, such as sleep impairment.  However, 
these records are without assessments of psychiatric 
disability.  Most are neurological treatments seeking to 
assess or resolve a possible seizure disorder.

The claims file contains some private treatment records for 
decreased libido in 2001.  Low testosterone levels were 
identified.  The Veteran reported at his August 2009 
psychiatric examination that he had experienced return of 
testosterone levels to normal following his loss of two 
hundred pounds through bariatric surgery.  At a October 2007 
VA neurological examination, he was noted to have also 
experienced resolution of his sleep apnea following the 
bariatric surgery and weight reduction to his ideal weight.  
He reported at the August 2009 psychiatric examination that 
his intimacy with his wife was "fine" due to his being in 
good shape.  Thus, problems with libido noted in past records 
are attributed in the medical record to reduced testosterone 
associated with obesity, both of which have resolved, with 
the Veteran's issues with libido thus not shown to be 
associated with the Veteran's anxiety or depression in this 
case.  

The claims file does not reflect private or VA treatment for 
psychiatric conditions, and at the August 2009 VA psychiatric 
examination the Veteran reported receiving no current medical 
treatment.  

The Board has carefully reviewed the evidentiary record and 
concludes that, for the entire rating period beginning from 
the the date of service connection, on August 27, 2003, the 
Veteran's psychiatric disorder most nearly approximates the 
degree of severity warranting a 30 percent evaluation and not 
a 50 percent evaluation, under DC 9400.  In making this 
determination, the Board notes that the disorder has been 
shown, by both the Veteran's own statements and by 
observations and conclusions of the VA examiners in 2003 and 
2009, to be manifested by occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, though with the Veteran generally 
functioning well at work.  This is supported by the Veteran's 
own reports of significant anxiety regarding work capacity 
with acknowledgement that he does perform good work.  While 
he has reported that anxiety has kept him from seeking or 
accepting higher level jobs requiring more responsibility, 
the Board finds that this is recognized within the scope of 
the 30 percent disability rating assigned.  He has reported 
performing well at work and setting up an Internet business 
on the side, and generally having good functioning in his 
family despite his reports of marital strain.  Thus, while 
the Veteran has some depressed mood, anxiety, and panic, with 
sleep difficulties also present, these have not been shown to 
result in reduced reliability and productivity at work or in 
social milieus.  

The weight of the evidence, including particularly the 
Veteran's report of symptoms and the VA examiners' findings, 
is against the presence to any significant degree of 
impairment characteristic of the severity of disability 
warranting a 50 percent evaluation:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9400.  

While the August 2009 VA examiner characterized mood and 
judgment both only as "fair" rather than good,  the 
examiner did not indicate, and the Veteran himself did not 
report, that these or other psychiatric difficulties resulted 
in such social and occupational impairment in reliability and 
productivity as would warrant a 50 percent evaluation.  This 
is consistent with the VA psychiatric examiners in 2003 and 
2009 both assigning GAF scores of 60, representing some 
moderate symptoms or difficulties but with the Veteran close 
to generally functioning well despite his psychiatric 
symptoms.   Indeed, based on the Veteran's statements, 
reliability and productivity appear not to be significantly 
impaired despite his acknowledged anxieties.  
  
The Veteran, in a statement accompanying a VA Form 9 
submitted in January 2006, contended that he is entitled to a 
50 percent evaluation for his psychiatric disorder, based on 
panic attacks occurring at least weekly.  However, at the his 
October 2003 VA examination, the examiner noted the Veteran's 
report of his missing approximately one week of work per year 
due to anxiety and depressive symptoms, and the Veteran then 
also reported that he worked approximately three days per 
week from home, thereby reducing his anxiety symptoms.  The 
Veteran did not report weekly or more frequent panic attacks 
at either the October 2003 or the August 2009 VA psychiatric 
examinations.  Rather, his self-reports at those examinations 
reflected a relative infrequency of such attacks.  The August 
2009 examiner noted that the Veteran characterized his panic 
attacks as being in the past, and that the more frequent 
attacks experienced by the Veteran were less severe, and were 
rather anxiety attacks which themselves occurred every few 
weeks, not weekly.  

The Board expressly finds that the weight of the evidence, 
including the Veteran's self-reported history upon VA 
examinations in 2003 and 2009, his explicit contention on his 
VA Form 9 notwithstanding, is against finding that he has 
panic attacks more than weekly over the rating period, and 
hence the weight of the evidence is against a higher 
disability rating than the 30 percent assigned being 
warranted for the entire rating period for the psychiatric 
disorder based on panic attacks.  While the Board has duly 
considered the Veteran's contentions on the Form 9, their 
credibility and thus weight is significantly reduced by 
substantially contrary statements at VA examinations both 
prior to and following that submission, with history as 
addressed at those examinations effectively encompassing any 
interval referred to by the Veteran in the Form 9.  

The Board has carefully weighed the evidence of record and 
finds that the evidence preponderates against the Veteran's 
service-connected psychiatric disorder warranting the next-
higher, 50 percent disability rating, for the entire rating 
period beginning from the effective date of the grant of 
service connection on August 27, 2003, with the weight of the 
evidence to the effect that the disorder more nearly 
approximates the criteria for a 30 percent evaluation.  

The Board finds that the weight of the evidence is also 
against any intervals of lesser functioning due to the 
Veteran's psychiatric disorder during these initial rating 
periods, so that staged ratings are not warranted beyond the 
ratings already assigned, and hence the weight of the 
evidence is against granting a higher initial evaluation for 
any such staged intervals. 


ORDER

Entitlement to a higher initial evaluation than the 30 
percent assigned for a psychiatric disorder for the initial 
rating period beginning August 27, 2003, is denied.  


REMAND

A VA examiner for compensation purposes in October 2003 who 
addressed the Veteran's mental disorders noted in his report 
a significant medical question as to whether or not the 
veteran had a true seizure disorder.  That examiner pointed 
out that, although a private neurologist, Dr. R, initially 
diagnosed a seizure disorder in March 1998, the EEG studies 
were normal, and a question was posed as to whether these 
were syncopal episodes rather than a seizure disorder.  The 
VA examiner further noted that, although phenytoin was 
initially prescribed, it had been discontinued by the time a 
sleep study was conducted in 2001, and a sleep study had 
diagnosed sleep apnea.  CPAP treatment proved very helpful.  
Thus, there was implicated a question of a syncopal 
condition, potentially associated with the Veteran's sleep 
apnea, rather than the claimed seizure disorder.  An EEG 
evaluation in November 1995, not noted by the Dr. R who 
assessed a seizure disorder in March 1998, included actions 
to stimulate seizure, with hyperventilation and photic 
stimulation, but with no abnormalities produced.  Rather, the 
assessment was of normal EEGs, while both awake and asleep.  
Sleep apnea was medically found to be associated with the 
Veteran's obesity, with resolution of that apnea upon the 
Veteran's weight loss to a point of non-obesity/ normal 
weight, as was noted upon a VA neurological disorders 
examination in October 2007.  

The Veteran submitted a brief opinion letter, again by Dr. R, 
in October 2005, to the effect that a seizure disorder had 
been present for the past eight or nine years, thus providing 
an opinion supporting onset of a seizure disorder in service.  
However, Dr. R then stated that he had reviewed records from 
1996 to support this conclusion, yet the Board can find no 
records from 1996 potentially suggestive of a seizure 
disorder.  

At the October 2007 VA neurological disorders examination, to 
address the question of a seizure disorder, the examiner did 
not directly contradict the opinion provided by Dr. R in 
October 2005, but rather provided an equivocal opinion to the 
effect that he could not provide an opinion establishing the 
onset of a seizure disorder in service.

The Board notes that neither Dr. R, in his March 1998 and 
October 2005 statements or opinions, nor the VA examiner in 
October 2007 took notice of the tests and findings conducted 
in March 1998 while the veteran was in service.  As noted, 
supra, that EEG test, conducted based on the veteran's self-
report of experiencing trance-like episodes lasting only 
seconds but present over the past several years, included 
administration of photic shock as well as hyperstimulation, 
without responses found to indicate a seizure disorder.  
Based on the absence of a medical opinion informed by a 
review of relevant medical evidence including particularly 
that March 1998 EEG test, the Board in February 2009 remanded 
the case for a further VA neurological examination for 
compensation purposes.  

An August 2009 VA neurological examiner noted that the 
Veteran had begun having seizure-like episodes in the 
military when he was taking Paxil, and that the symptoms 
remitted when he stopped taking antidepressant medication.  
The examiner further noted the Veteran's history of episodes 
occurring when the Veteran laughed or coughed, and then 
experiencing an aura or a sense of something impending when 
laughing, and then regaining consciousness some minutes 
later.  The examiner noted pertinent findings including that 
the Veteran did not have any of the usual risk factors of 
epilepsy, his symptoms remitted when he stopped taking Paxil, 
and that the episodes were precipitated by laughing.  The 
examiner noted that seizure disorders manifested by seizures 
precipitated by laughing were "quite rare."  The examiner 
assessed, based on the Veteran's history and current 
examination, that he did not have a current active seizure 
disorder.  However, the examiner did not render an opinion as 
to whether or not the Veteran had actual epileptiform 
seizures in service, due to the absence of the claims file 
for review.  

Because the August 2009 VA did not have the benefit of the 
claims file for review and that examining physician was no 
longer available to conduct examinations when the claims file 
was obtained for review, another examiner in November 2009 
reviewed the claims file as well as the August 2009 
examiner's report, and thereby provided a fully informed 
opinion upon which the Board now relies.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (addressing fully 
informed medical opinions as benefitted by review of prior 
treatment records).  This November 2009 examiner noted a few 
past medical findings, including that an EEG in March 1998 
was negative for seizure activity or epileptiform activity, 
and that a March 1998 MRI was normal.  The November 2009 
examiner opined that it is unlikely (not at-least-as-likely-
as-not) that the Veteran had a current active seizure 
disorder.  Unfortunately, the November 2009 examiner provided 
no statement explaining why he had concluded that that the 
Veteran is unlikely to have a current seizure disorder.  

Current VA case law requires that a VA examiner who examines 
a Veteran for compensation purposes provide explanations for 
opinions rendered.  Once VA provides an examination in a 
service connection claim, the examination must be adequate or 
VA must notify the veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
An adequate examination must support its conclusion with an 
analysis that can be weighed against contrary opinions.  
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A 
medical opinion that contains only data and conclusions 
cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  In Stefl, 21 Vet. App. at 124, 
the United States Court of Appeals for Veterans Claims 
(Court) found that a medical examination was inadequate 
because it provided an unsupported conclusion.  

Thus, it is not sufficient for the examiner merely to state, 
as the November 2009 examiner did, that the claims file was 
reviewed and the claimed disorder is unlikely to be present.  
If, as here, an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for rating purposes.  38 
C.F.R. § 4.2 (2009).  

Further, the November 2009 opinion failed to fulfill the 
remand instructions of the Board's February 2009 remand, in 
which the Board instructed that the examiner was to review 
the claims file, examine the Veteran, and then upon providing 
an opinion, "[t]he examiner must set forth the complete 
rationale underlying any conclusions drawn or opinions 
expressed."  Here the November 2009 examiner provided no 
rationale; the remand instructions were clearly not 
substantially fulfilled, requiring a further remand of the 
claim.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries 
v. Peake, 22 Vet. App. 97 (2008) (substantial compliance, not 
complete compliance, with Board remand instructions required 
to fulfill the duty to assist).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to the remanded 
claim, to include records of treatment for any 
disorder exhibiting seizure-like symptoms.  
(Other ailments may indicate the presence of 
conditions mimicking or causing seizure 
disorder.)

2.  Thereafter, afford the Veteran a 
neurological examination by a neurologist 
other than the one who examined him in October 
2007 (because that neurologist was unable to 
provide required opinions addressing etiology 
as related to service) and other than the 
examiner who provided an opinion in November 
2009 (because that examiner failed to provide 
any rationale for opinions expressed), to 
address the nature and etiology of any current 
seizure disorder, to include answering the 
question of whether a seizure disorder is 
present now or was present in the past.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  Any appropriate tests and 
studies should be conducted.  The examiner 
should address the following: 

a.  Does the Veteran now have, or has he 
had in the past, a seizure disorder?  In 
answering this question, the examiner 
must carefully review the veteran's 
medical history including that documented 
in the claims file, to include reports of 
EEG testing in November 1995 and March 
1998, a brain MRI in March 1998, medical 
evaluations, medical opinion statements 
or letters, the VA neurological 
evaluations in October 2007 and August 
2009, the further VA medical opinion in 
November 2009 (which opinion  the Board 
found inadequate for failure to provide 
explicit reasons for the opinion), the 
assessment by private neurologist Dr. R 
in March 1998, and the Veteran's past and 
current assertions about experiences 
attributed to a seizure disorder, to 
include the episode reportedly witnessed 
by his wife in 1998 and the Veteran's 
assertions as noted upon VA neurological 
evaluations in October 2007 and August 
2009.  

b.  For any seizure disorder found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed 
in service or is otherwise causally 
related to service; or whether such 
origin or causation is unlikely (i.e., 
less than a 50-50 degree of probability).  
In doing so, the examiner should 
carefully review the veteran's records 
and clinical findings, including as noted 
in the paragraph immediately above.  The 
examiner should note the equivocal 
opinion provided by the October 2007 VA 
examining neurologist, and the 
affirmative opinion without clear medical 
basis provided by private neurologist Dr. 
R in September 2005.  

c.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
Veteran, and consider both documented 
evidence of any history of disability, as 
well as absence of any such history over 
any relevant time periods.  

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The examiner is hereby advised that the 
November 2009 medical opinion was 
inadequate precisely because a rationale 
was not explicitly given for the opinions 
expressed, and the current examination 
will similarly be found inadequate if a 
explicit medical rationale is no 
provided.  The conclusions of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  

e.  If some questions cannot be answered 
without resorting to pure speculation, 
the examiner should provide a complete 
explanation as to why this is so.

4.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefits 
sought for the remanded claim are not granted 
to the veteran's satisfaction, the veteran and 
his representative should be provided with an 
SSOC afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


